Exhibit 10.1

Execution Version

Twelfth Amendment

To

 

Amended and Restated Credit Agreement

Among

 

Rex Energy Corporation,

as Borrower,

The Guarantors,

Royal Bank of Canada,

as Administrative Agent,

KeyBank National Association,

as Syndication Agent,

SunTrust Bank,

as Documentation Agent,

RBC Capital Markets,

KeyBank National Association,

and

SunTrust Bank,

as Joint Lead Arrangers and Joint Bookrunners,

and

The Lenders Signatory Hereto

Dated as of January 11, 2017

 

 

--------------------------------------------------------------------------------

Twelfth Amendment to Amended and Restated Credit Agreement

This Twelfth Amendment to Amended and Restated Credit Agreement (this “Twelfth
Amendment”) dated as of January 11, 2017 is among Rex Energy Corporation, a
corporation formed under the laws of the State of Delaware (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); Royal Bank of Canada, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

Recitals

A.The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 27, 2013 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated as
of January 14, 2014, the Second Amendment to Amended and Restated Credit
Agreement dated as of March 26, 2014, the Third Amendment to Amended and
Restated Credit Agreement dated as of July 11, 2014, the Fourth Amendment to
Amended and Restated Credit Agreement dated as of August 15, 2014, the Fifth
Amendment to Amended and Restated Credit Agreement dated as of September 12,
2014, the Sixth Amendment to Amended and Restated Credit Agreement dated as of
December 16, 2014, the Seventh Amendment to Amended and Restated Credit
Agreement dated as of March 27, 2015, the Eighth Amendment to Amended and
Restated Credit Agreement dated as of September 4, 2015, the Ninth Amendment to
Amended and Restated Credit Agreement dated as of February 3, 2016, the Tenth
Amendment to Amended and Restated Credit Agreement dated as of March 14, 2016,
and the Eleventh Amendment to Amended and Restated Credit Agreement dated as of
July 1, 2016, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.

B.The Borrower and Guarantors are parties to that certain Amended and Restated
Guaranty and Collateral Agreement dated as of March 27, 2013 made by each of the
Grantors (as defined therein) in favor of the Administrative Agent (such
agreement, as may be from time to time be amended, amended and restated,
supplemented or otherwise modified, the “Guaranty”).

C.The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Twelfth Amendment, shall have the
meaning ascribed such term in the Credit Agreement.  Unless otherwise indicated,
all section and article references in this Twelfth Amendment refer to sections
or articles of the Credit Agreement.  In addition, the following capitalized
terms used in this Twelfth Amendment shall have the following meanings:

Page 1

LEGAL_US_W # 88108163

--------------------------------------------------------------------------------

“Warrior South Disposition” means the sale of the Oil and Gas Properties and
other Properties disposed of by R.E. Gas Development, LLC pursuant to the
Warrior South Disposition Documents.

“Warrior South Disposition Documents” means (a) that certain Purchase and Sale
Agreement, dated January 3, 2017, by and among R.E. Gas Development, LLC, MFC
Drilling, Inc., ABARTA Oil & Gas Co., Inc. and Antero Resources Corporation  and
(b) all bills of sale, assignments, agreements, instruments and documents
executed and delivered in connection therewith.

Section 2.Amendments to Credit Agreement.  

2.1The following definitions are hereby added to Section 1.02 where
alphabetically appropriate to read as follows:

“Twelfth Amendment Effective Date” has the meaning ascribed to such term in the
Twelfth Amendment.

“Twelfth Amendment” means that certain Twelfth Amendment to Amended and Restated
Credit Agreement, dated as of January 11, 2017, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

2.2The definition of “LC Commitment” in Section 1.02 is hereby amended and
restated in its entirety to read as follows:

“LC Commitment” means the greater of (i) forty million dollars ($40,000,000) and
(ii) (a) fifty million dollars ($50,000,000) minus (b) an amount equal to the
portion of the face amount of all Surety LCs reduced or terminated on or after
the Twelfth Amendment Effective Date in excess of $10,000,000 in the aggregate.
Each reduction of the LC Commitment resulting from the reduction or termination
of Surety LCs shall (x) automatically occur on the date of the reduction or
termination of such Surety LC and (y) be permanent.  As used herein, “Surety
LCs” means Letters of Credit issued as credit support for surety bonds issued to
secure obligations under firm transportation contracts.

Section 3.Conditions Precedent.  This Twelfth Amendment shall become effective
on the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Twelfth Amendment Effective Date”):

3.1Twelfth Amendment.  The Administrative Agent shall have received multiple
counterparts as requested of this Twelfth Amendment from the Borrower, each
other Obligor, the Required Lenders and the Issuing Bank.

3.2No Default.  No Default or Event of Default shall be continuing as of the
Twelfth Amendment Effective Date.

Page 2

LEGAL_US_W # 88108163

--------------------------------------------------------------------------------

3.3Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Twelfth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to the reasonable
fees of Paul Hastings LLP).

3.4Warrior South Disposition Documents.  The Administrative Agent shall have
received (or concurrently with the Twelfth Amendment Effective Date shall
receive) a certificate from a Responsible Officer certifying (i) that attached
to such certificate are true, accurate and complete copies of the material
Warrior South Disposition Documents, (ii) that concurrently with the Twelfth
Amendment Effective Date, the Borrower and its Subsidiaries are consummating the
Warrior South Disposition, substantially in accordance with the terms of the
Warrior South Disposition Documents (without giving effect to any amendment,
modification or supplement thereto not otherwise consented to by the
Administrative Agent) and (iii) as to the net cash proceeds received by the
Borrower and its Subsidiaries for the Oil and Gas Properties and other
Properties disposed of by the Borrower and its Subsidiaries pursuant to the
Warrior South Disposition Documents after giving effect to all adjustments as of
the Twelfth Amendment Effective Date contemplated by the Warrior South
Disposition Documents.

3.5Prepayment.  The Administrative Agent shall have received (or concurrently
with the Twelfth Amendment Effective Date shall receive), a voluntary prepayment
of the Loans in an aggregate amount equal to the lesser of (a) 100% of the net
cash proceeds received by the Borrower and its Subsidiaries as consideration for
the Warrior South Disposition and (b) the amount necessary such that after
giving effect to such prepayment, Cash Liquidity does not exceed $15,000,000.

The Administrative Agent is hereby authorized and directed to declare this
Twelfth Amendment to be effective and to declare the occurrence of the Twelfth
Amendment Effective Date when it has received documents confirming compliance
with the conditions set forth in this Section 3 or the waiver of such conditions
in accordance with Section 12.02 of the Credit Agreement.  Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes.  For purposes of determining compliance with the conditions
specified in this Section 3, each Lender that has signed this Twelfth Amendment
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to such Lender, unless the
Administrative Agent shall have received written notice from such Lender prior
to the Twelfth Amendment Effective Date specifying its objection thereto.

Section 4.Limited Waiver.  

4.1The Borrower has informed the Administrative Agent and the Lenders that the
Warrior South Disposition will result in an automatic reduction of the Borrowing
Base pursuant to Section 9.12(d) (the “Asset Disposition BB Reduction
Requirement”).  The Borrower has requested that the Lenders waive, and the
Lenders do hereby waive, the Asset Disposition BB Reduction Requirement that
would occur solely as a result of the Warrior South Disposition; provided that,
it is a condition to the foregoing waiver that the Warrior South Disposition is
consummated on or before the next Redetermination Date; provided further that,
for the avoidance

Page 3

LEGAL_US_W # 88108163

--------------------------------------------------------------------------------

of doubt, the foregoing waiver is only given for the Asset Disposition BB
Reduction Requirement, and this waiver shall in no event be construed to waive
any other reductions to the Borrowing Base made in accordance with the terms and
conditions of the Credit Agreement that are based on dispositions of any other
Property or the Liquidation of any Swap Agreements (it being understood and
agreed that a disposition of any other Property or the Liquidation of any Swap
Agreements regulated by Section 2.07(f) or a disposition of Property regulated
by Section 9.12(d) in each case on or prior to the next Scheduled
Redetermination Date will result in a reduction of the Borrowing Base pursuant
to Section 2.07(f) or Section 9.12(d), as the case may be, unless, in each case,
the requirements of such sections are otherwise waived in a separate written
agreement in accordance with Section 12.02).

4.2Except as expressly waived herein, all covenants, obligations and agreements
of the Obligors contained in the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their terms.  Without
limitation of the foregoing, the foregoing waivers are hereby granted to the
extent and only to the extent specifically stated herein and for no other
purpose and shall not be deemed to (a) be a consent or agreement to, or waiver
or modification of, or amendment to, any other term or condition of the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
(b) except as expressly set forth herein, prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the documents referred to therein, or (c) constitute any course of dealing or
other basis for altering any obligation of any Obligor or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Granting the
waivers set forth herein does not and should not be construed to be an assurance
or promise that consents or waivers will be granted in the future, whether for
the matters herein stated or on other unrelated matters.

Section 5.Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Twelfth
Amendment, after giving effect to the terms of this Twelfth Amendment, all of
the representations and warranties made by it contained in each Loan Document to
which it is a party are true and correct in all material respects as though made
on and as of the Twelfth Amendment Effective Date (unless made as of a specific
earlier date, in which case, was true and correct in all material respects as of
such date); and (b) that after giving effect to this Twelfth Amendment and to
the transactions contemplated hereby, no Default exists or will exist under any
Loan Document to which it is a party.

Section 6.Miscellaneous.

6.1Confirmation.  The provisions of the Credit Agreement (as amended by this
Twelfth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Twelfth Amendment.

6.2Ratification and Affirmation of the Obligors.  Each Obligor hereby expressly
(a) acknowledges the terms of this Twelfth Amendment; (b) ratifies and affirms
its obligations under, and acknowledges, renews and extends its continued
liability under, each Loan Document to which it is a party, and agrees that each
Loan Document to which it is a party remains in full force and effect, as
amended hereby; and (c) agrees that from and after the Twelfth

Page 4

LEGAL_US_W # 88108163

--------------------------------------------------------------------------------

Amendment Effective Date each reference to the Credit Agreement in the Guaranty
and the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Twelfth Amendment.

6.3Loan Document.  This Twelfth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

6.4Severability.  Any provision of this Twelfth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.5Successors and Assigns.  This Twelfth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6.6Counterparts. This Twelfth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Twelfth Amendment by telecopy, facsimile or email transmission shall be
effective as delivery of a manually executed counterpart of this Twelfth
Amendment.

6.7No Oral Agreement. This written Twelfth Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties.  There
are no unwritten oral agreements between the parties.

6.8Governing Law.  This Twelfth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.

[Signatures Begin on Next Page]

 

 

Page 5

LEGAL_US_W # 88108163

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
duly executed effective as of the Twelfth Amendment Effective Date.

BORROWER:

 

REX ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Thomas Rajan

 

 

 

Name:

Thomas Rajan

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

REX ENERGY OPERATING CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Thomas Rajan

 

 

 

Name:

Thomas Rajan

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REX ENERGY I, LLC

 

 

PENNTEX RESOURCES ILLINOIS, INC.

 

 

REX ENERGY IV, LLC

 

 

R.E. GAS DEVELOPMENT, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Thomas Rajan

 

 

 

Name:

Thomas Rajan

 

 

 

Title:

Chief Financial Officer

 

Rex Twelfth Amendment

Signature Page

--------------------------------------------------------------------------------

ADMINISTRATIVE

 

ROYAL BANK OF CANADA,

AGENT, ISSUING

 

as Administrative Agent

BANK AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Ann Hurley

 

 

 

Name:

Anne Hurley

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

as Issuing Bank and as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Evans Swan, Jr.

 

 

 

Name:

Evans Swan, Jr.

 

 

 

Title:

Authorized Signatory

 

Rex Twelfth Amendment

Signature Page

--------------------------------------------------------------------------------

SYNDICATION AGENT

KEYBANK NATIONAL ASSOCIATION

AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/John Dravenstott

 

 

 

Name:

John Dravenstott

 

 

 

Title:

Vice President

 

Rex Twelfth Amendment

Signature Page

--------------------------------------------------------------------------------

DOCUMENTATION AGENT

SUNTRUST BANK

AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/William S. Krueger

 

 

 

Name:

William S. Krueger

 

 

 

Title:

First Vice President

 

Rex Twelfth Amendment

Signature Page

--------------------------------------------------------------------------------

 

LENDERS:

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Kinsley McWhinnie

 

 

 

Name:

Kinsley McWhinnie

 

 

 

Title:

Associate, Corporate & U.S. Commercial SAMU

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Stephen Hartman

 

 

 

Name:

Stephen Hartman

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M&T BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/James B. Hallock

 

 

 

Name:

James B. Hallock

 

 

 

Title:

Vice President

 

 

 

 

 

 

Rex Twelfth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Nicholas V. Ocepek

 

 

 

Name:

Nicholas V. Ocepek

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIT BANK N.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Zachary Holly

 

 

 

Name:

Zachary Holly

 

 

 

Title:

Vice President

 

 

Rex Twelfth Amendment

Signature Page